UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6560


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARVIN ALEXANDER WRIGHT,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Richard Mark Gergel, District Judge. (9:11-cr-00350-RMG-1)


Submitted: January 21, 2022                                        Decided: March 7, 2022


Before MOTZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett
DeHart, Acting United States Attorney, Columbia, South Carolina, Nick Bianchi, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Alexander Wright appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review,

we discern no abuse of discretion in the district court’s determination that Wright failed to

establish extraordinary and compelling reasons warranting his early release. See United

States v. Kibble, 992 F.3d 326, 329-30 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021)

(providing standard of review and outlining steps for evaluating compassionate release

motions); see also United States v. McCoy, 981 F.3d 271, 282 n.7 (4th Cir. 2020)

(providing that, although courts may not treat U.S. Sentencing Guidelines Manual

§ 1B1.13, p.s. (2018) as binding, the policy statement “remains helpful guidance even

when motions are filed by defendants”). Accordingly, we affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2